Pee Curiam.
A jury found defendant guilty of attempted burglary of the Ganley Construction Company, Minneapolis. Defendant appeals from the judgment of conviction and alleges that the circumstances proved do not exclude every rational hypothesis except that of guilt.
Examination of the record discloses no basis for this court to disturb the jury’s verdict. State v. Norgaard, 272 Minn. 48, 52, 136 N. W. 2d 628, 631 (1965); State v. Markuson, 261 Minn. 515, 517, 113 N. W. 2d 346, 348 (1962).
Affirmed.